DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Claim Amendments filed on 02/25/2021.  
Response to Amendment
Regarding the 35 USC 112 rejections, the examiner withdraws the rejection in view of the newly filed claim amendments.  
Allowable Subject Matter
Claims 1, 3-9, and 11-17 (renumbered as claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1, 3-9, and 11-17 (renumbered as claims 1-15) are allowed in light of the Applicant’s arguments and in light of the prior art made of record.  
The closest prior art made of record failed to explicitly disclose the newly amended claim limitations of “parsing the query request to generate a logical query plan and transforming the logical query plan using a plurality of custom rules to generate a physical query plan, the physical query plan designating searching operations” AND “wherein integrate, comprises: munging the search data to translate it from a raw data format into a usable format” IN COMBINATION with the claim limitations within the independent claims.
The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5301317 discloses system permits the query optimizer to automatically trade off the time spent estimating the execution cost of alternate query execution plans against the potential savings in execution time that one of those alternate plans may yield
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 8, 2021